           Case 1:17-cr-00686-LAK Document 291 Filed 03/04/19 Page 1 of 9




W1wUE FARR & GALLAGIIERILP



 March 4, 2019

 BY ECF

 The Honorable Lewis A. Kaplan
 United States District Court for the
 Southern District of New York
 Room 1940
 500 Pearl Street
 New York, NY 10007

 Re:    United States v. Gatlo, et al., Case No. 52 1 7-cr-686 (LAK),
        Letter Motion to Exclude Untimely Reqitests for Restitution ofLegal fees Paid by
        Kansas and NC Slate, And BriefReply to One Inaccurate Assertion in the
        Goverinnent ‘s Submission

 Dear Judge Kaplan:

                 We represent Defendant James Gatto in the above-captioned matter.

 Sentencing is currently scheduled for March 5, 2019 at 11:30 am. I write to respectfully

 request that the Court deny the untimely requests for restitution of legal fees set forth in

 letters submitted by North Carolina State University (“NC State”) and the University of

 Kansas (“Kansas”), which are attached as Exs. B and C, respectively, to the Government’s

 Sentencing Memorandum (Dkt. 288), and to reply to one inaccurate assertion contained in

 that Memorandum.

            A. The Restitution Requests for Legal Fees Should Be Denied.

                 Under the Mandatory Victims Restoration Act (‘MRVA”), it is the

 Government’s burden to prove, by a preponderance of the evidence, the amount of actual

 loss incurred by each victim. 18 U.S.C.   § 3664(e).   The MVRA sets forth the procedure




                                                 I         F         B   s
           Case 1:17-cr-00686-LAK Document 291 Filed 03/04/19 Page 2 of 9



 that the Government must follow. Under 18 U.S.C.            § 3664(d)(1), “not later than 60 days
 prior to the date initially setfor sentencing, the attorney for the Government. shall.   .




 promptly provide the probation officer with a listing of the amounts subject to

 restitution.” The purpose of this procedure is so that the Probation Office can investigate

 the claims for restitution and the defendant has an opportunity to object to any restitution

 amounts set forth in the Probation Office’s Presentence Report (“PSR”). Neither the

 Government   nor   the Universities in this case submitted anything to the Probation Office

 with respect to legal fees ostensibly incurred as a result of Mr. Gatto’s conduct.

                Mr. Gatto received no information about restitution of legal fees until the

Government filed its sentencing memorandum at approximately midnight on this past

Tuesday, february 26, one week before the March 5 sentencing and after Mr. Gatto had

submitted his sentencing memorandum on February 12. Mr. Gatto therefore had no

opportunity to contest these restitution amounts. Nor are we even equipped to do so,

since the “loss” amounts are not supported by a single invoice to support the

reasonableness of the fees or to demonstrate how they relate to Mr. Gatto’s conduct.

Absent supporting billing records, the Court has no ability to assess the reasonableness of

those fees. whether the fees are related to criminal conduct for which Mr. Gatto was

convicted, or whether any portion of otherwise reasonable fees should be apportioned

among various coconspirators. See, e.g., Liited States        V.   Amato, 540 F.3d 153, 162—63

(2d Cir. 2008) (legal fees request supported by over 200 pages of invoices and

declaration by attorney describing cooperation with the government throughout the

investigation and prosecution of the crimes), abrogated on other grounds by Lagos v.

United States, 13$ S. Ct. 1684 (2018); United Stc;tes   V.   Bahel, 662 F.3d 610, 64$ (2d Cir.
           Case 1:17-cr-00686-LAK Document 291 Filed 03/04/19 Page 3 of 9



 2011) (restitution supported by billing records from law firm that conducted

 investigation).

                   This is not an immaterial issue. In the Presentence Investigation Report,

 dated January 14, 2019, the Probation Department concluded that Mr. Gatto was

 responsible for paying a restitution amount of $147,406 to the Universities. In our

 sentencing memorandum, we explained that Probation’s calculation was incorrect and the

 colTect amount of restitution was actually $85,653. (Dkt. 282 at 3$). Now, the

 Government asserts for the first time that Mr. Gatto should be required to pay restitution

of nearly $1.5 rnillion,just a handful of days before Mr. Gatto is scheduled to be

sentenced. Mr. Gatto has lost his job, was never paid a particularly lucrative salary at

Adidas to begin with, and his wife’s sales associate job at Aim Taylor is currently the

family’s sole source of income. Mr. Gatto also has a mortgage and two children who will

soon be attending college. The impact on the Gatto family of the imposition of restitution

in this amount cannot be understated.

                   Trial ended almost five months ago and the Government and the

Universities have known since October 22, 2018 that sentencing was scheduled for

March 5. Neither the Government’s submission nor the Universities’ letters explain the

delay or the failure to provide any documentation to support these new claims.

                   Indeed, substantial portions of the requested restitution seem to be plainly

prohibited by the Supreme Court’s recent decision in Lagos v. United States, 13$ S. Ct.

1684 (2018). Under the MVRA, defendants are required to “reimburse the victim for lost

income and necessary child care. transportation, and other expenses incurred during

participation in the investigation or prosecution of the offense or attendance at




                                               -J   -
           Case 1:17-cr-00686-LAK Document 291 Filed 03/04/19 Page 4 of 9



 proceedings related to the offense.” See 12 U.S.C.    §   3663A. Just last year, the Supreme

 Court held that the MVRA’s use of the words “investigation” and “offense” only provide

 for expenses incurred during a victim’s participation in    “government   investigations and

 criminal proceedings” and do not apply to the costs of a “private investigation” or the

 costs of related civil proceedings. Lagos, 138 5. Ct. at 1688-90 (emphasis added).

                On October 11, 2017, the NCAA sent out a memo from its Board of

Directors requiring all Division I schools to examine their men’s basketball programs for

possible NCAA rules violations.          Kansas now requests $346,393 of restitution “in

connection with legal fees     ...   it pa[id] to outside counsel to respond to the NCAA ‘s

investigation.’ (See Dkt. 288-3.) Similarly, N.C. State requests $234,685 in attorney’s

fees in connection with services rendered by “counsel to assist the government in its work

in this case, as well as counsel to address possible NCAA inquiries.” (See Dkt. 288-2.) To

the extent that the Universities request restitution of legal fees they incurred in connection

with the “NCAA’s investigation” or “to address possible NCAA inquiries,” those requests

are plainly improper under Lagos.

                Kansas further requests: (a) $308,472 in attorney’s fees it incurred in

investigating the charged conduct “as part of its cooperation with the Govermuent;” (b)

$72,942 in connection with witness preparation and trial testimony (including having one

of its outside counsel attend select portions of the three week-long trial “to closely

monitor the proceedings”); and (c) $289,886 in connection with responding to

Government subpoenas. Kansas makes such requests on nothing more than its own

counsel’s say so and provides no documentation whatsoever. For example, with respect

to (a), it is entirely unclear what Kansas’s investigation entailed or how it was related to




                                              -4-
           Case 1:17-cr-00686-LAK Document 291 Filed 03/04/19 Page 5 of 9



 cooperation with the Government.” Uf United States v. Battista, 575 f.3d 226, 234 (2d

 Cir. 2009) (in a pre-Lagos decision, affirming restitution award for legal fees where,

 based upon an analysis of billing records and affidavits submitted by the victim, “[t]he

 district court meticulously parsed out the fees and costs submitted by the [victim] in

 determining which expenses were associated with each defendant and whether they were

 incurred while assisting the government in ascertaining the extent of the criminal

 conspiracy and in preparing for [defendant’s] criminal proceedings.”); United States v.

 Gupta, 925 F. Supp. 2d 58L 587 (S.D.N.Y. 2013), aff’d. 747 F.3d 111 (2d Cir. 2014) (in

a pre-Lagos decision, victim request for legal fees supported with 542 pages of billing

records including time entries which “specify the work performed with sufficient

particularity to assess what was done, how it was done, and why it was done”).

                Moreover. Lctgos has been understood in the courts to prevent recovery of

the costs associated with sending a lawyer to watch trial proceedings. See, e.g., United

States v. Napout. No. 15-CR-252 (PKC). 2018 WL 6106702 (E.D.N.Y. Nov. 20, 2018)

(rejecting restitution request for “attorneys’ fees for a[n]   ...   attorney to attend the entirety

of[d]efendants’ trial”); United States v. Chan, 16-cr-10268, 2019 WL 419302 at *3 (D.

Mass. Jan. 28. 2019) (“while many individual or corporate victims would relish having an

attorney watch and report on all criminal proceedings, the mandatory restitution scheme

supports no such fee shifting provision. The court finds such a luxury unworkable and

unjust in a mandatory restitution scheme. Indeed, such a statutory construction would

create a bizarre incentive where defendants could not afford to go to trial and would need

to minimize the moments they appear in court or the documents they file on the public
              Case 1:17-cr-00686-LAK Document 291 Filed 03/04/19 Page 6 of 9



docket, knowing that every six minutes of court time would be charged to them at

sentencing at corporate rates.”).

                   There is reason to believe the Universities’ restitution requests are

overbroad. In this regard, United States v. Napout is instructive. In Napout, the

Fddération Internationale de Football Association (“FIfA”) requested restitution

consisting of: (1) “attorneys’ fees for reviewing documents in connection with the

government’s investigation of Defendants;” (2) “attorneys’ fees for preparing

investigative reports for American and Swiss authorities;” (3) “attorneys’ fees for a[n]

attorney to attend the entirety of Defendants’ trial;” (4) “fees for   []   a forensic data

consulting company that processed and hosted the millions of documents collected during

FIFA’s investigation;” (5) “attorneys’ fees for preparing [a witnessj to testify at

Defendants’ trial, as well as fees for her attorneys’ presence during her testimony.” 2018

WL 6106702 at *3 The court found that “F IfA’s first four restitution arguments... are

patently frivolous in light of the Supreme Court’s decision in Lagos.” As to (5), the court

required the submission of detailed evidence in support of the restitution amount sought

and ultimately found the requested attorney’s fees were excessive, Id. at *4

                   The bottom line is that “[amy dispute as to the proper amount or type of

restitution shall be resolved by the court by the preponderance of the evidence.” See 18

U.S.C.   § 3664(e).   Here, the Universities have not provided any evidence in support of their

restitution requests. Accordingly, the Government has failed to meet its burden under 18

U.S.C.   §   3664(e) and no restitution order for legal fees is appropriate.




                                                -6-
          Case 1:17-cr-00686-LAK Document 291 Filed 03/04/19 Page 7 of 9



           B. The Government’s Assertion that the Universities Could Not Cancel
              the Athletic Scholarships if the Athletes Became Ineligible to
              Participate in Collegiate Athletics Is Inaccurate.

               Although the Court did not invite reply briefing on the Government’s

sentencing memorandum, we wish to very briefly bring a factual inaccuracy in the

Government’s sentencing submission to the attention of the Court.           In arguing that

Defendants should be held responsible for the cost of a 4-year scholarship, even though

Defendants believed the athletes would all be “one and done” players, the Government

wrote:

               While there is no question that the defendants hoped some of these
               players might enter the NBA draft before graduation, the
               defendants’ intent was to cause each University to issue an athletic
               scholarship, which in each instance relevant here, entailed a four-
               year commitment by the school. Indeed, as is presently the case with
               de Sousa, each University was required, under the terms of its
               commitment, to continue to fund the scholarship potentially for
               multiple years if the student-athlete returned, and even if the
               player was not able to participate in collegiate athletics. As such,
               the Probation Department appropriately calculated the intended loss
               resulting from the defendants’ fraudulent scheme as the full value of
               the athletic scholarships extended under false pretenses as a direct
               result of the defendants’ conduct.

(Dkt. 28$ at 19.)

               The Government’s assertion is inaccurate. Kansas’ financial Aid

Agreement with Silvio DeSousa states that “in accordance with NCAA Bylaw 15.3.5.1,

the amount of this athletic aid may be immediately reduced or cancelled during the period

of the award if [DeSousa] become[s] ineligible for intercollegiate competition.” (See GX

1815.) Indeed, the Government itself elicited this fact during its direct testimony of the

NCAA compliance representative from Kansas. (Tr. 872:12-873:51; 889:25-890:16

(testifying that Kansas would have “cancelled immediately” Billy Preston’s “financial




                                            -7-
           Case 1:17-cr-00686-LAK Document 291 Filed 03/04/19 Page 8 of 9



  aid” if it had learned after Preston enrolled that his mother received $90,000.)
                                                                                   Both
  Louisville and NC State’s financial Aid Agreements contain the same provision
                                                                                as the
  Kansas Agreement. (See GX 1607; GX 190$ (financial aid ‘may be reduced
                                                                         or cancelled
  if the recipient renders himself or herself ineligible for intercollegiate competition.”
                                                                                           ).)
 All stem from the same NCAA rule, Bylaw 15.3.5.1, which states: “Institutiona
                                                                               l financial
 aid based in any degree on athletics ability may be reduced or cancelled during
                                                                                 the period
 of the award or reduced or not renewed for the following academic year... if
                                                                              the
 recipient.. .renders himself or herself ineligible for intercollegiate competition.”
                                                                                      (See GX
 1503 at 205.) Contrary to the Government’s assertion, see Dkt. 28$ at 19, the

 Universities were not required to continue to fund the scholarships “even if
                                                                              the player
 was not able to participate in collegiate athletics.”

                 In any event, even if a scholarship was, in fact, a four-year commitment,

 that would not be relevant to the issue of whether the Defendants intended
                                                                            for the athletes
to return to school for four years and cause a loss to the Universities equal to
                                                                                 a four year
scholarship—which they did not. (See e.g. Tr. 622:11-19, 820:17-21). For
                                                                         these reasons,
the Court should find that any “intended loss,” to the extent any exists, is limited
                                                                                     to one
year of scholarship funds.


                                                Respectfully submitted,



                                                Michael S. Schachter

cc: (by email)
AUSA Edward Diskant
AUSA Noah Solowiejczyk
AUSA Aline Flodr
AUSA Eli Mark



                                             -8-
      Case 1:17-cr-00686-LAK Document 291 Filed 03/04/19 Page 9 of 9




Mark C. Moore
Men F. Code
(Cowinifor Deftndwg Men Code)

Steven A. Haney
(Cowwelfor Deftndwu CMsHan Dawkins)




                                -9-
